Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Claim Status
Claims 1-21 are pending.  

Allowable Subject Matter
Claims 4, 5, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4.    The method of claim 2, further comprising: in response to selecting the suggested search query, inhibiting the playback of the first media content item;
searching a database of media content based on the suggested search query; causing a second plurality of media content items from the database of media content responsive to the suggested search query to be presented.
5.    The method of claim 4, further comprising causing, without user interaction, a second video content item from the second plurality of video content items to be played back.
14.    The system of claim 12, wherein the hardware processor is further configured to: in response to selecting the suggested search query, inhibit the playback of the first media content item;
search a database of media content based on the suggested search query; 

15.    The system of claim 14, wherein the hardware processor is further configured to cause, without user interaction, a second video content item from the second plurality of video content items to be played back.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following at least claim 1 limitation must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
 wherein the first horizontal bar (comprising the predicted search query) and the second horizontal bar (comprising the suggested search query) are positioned above the plurality of media content items.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “causing a plurality of media content items responsive to the predicted search query to be presented, wherein the first horizontal bar and the second horizontal bar are positioned above the plurality of media content items.”  The specification does not provide a specific and deliberate definition of “above.”  The term “above” will be given its broadest reasonable interpretation based on the knowledge of one of ordinary skill in the art.   
Claim 2 recites: causing, without user interaction, a first media content item from the plurality of media content items to be played back in a media interface presented in connection with the second query field.

Claim 3 recites “wherein the suggested search query is selectable while the first media content item is being played back.”  Claim 3 is indefinite because the specification does not explain the process by which the suggested search query is selected.  Furthermore, it is unclear who or what initiated the play back of the first media content.  The above limitation will be given its broadest reasonable interpretation according to the knowledge of one of ordinary skill in the art.  
 Claim 4 is indefinite for at least being dependent from claim 2 which is rejected.  The above limitation will be given its broadest reasonable interpretation according to the knowledge of one of ordinary skill in the art. 
Claim 5 is indefinite for at least being dependent from rejected claim 4.  The above limitation will be given its broadest reasonable interpretation according to the knowledge of one of ordinary skill in the art.
Claims 6-10 do not correct the deficiencies of claim 1.  
Claims 11-21 are rejected on a similar basis to claims 1-10.    
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 6-11 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Karam (US 8,332,748) in view of Gruenstein (US 2012/0310645).     
Regarding claim 1, Karam discloses:
determining (i) a predicted search query based on one or more received characters that have been entered into a first query field and 
Karam, col 4, lines 30-50, FIG. 2 shows what happens in response to the user typing the character "h" in the search query box (100). Two auto-complete menus (202; 204) are displayed. The first auto-complete menu (202), which is displayed above the search query box (100) contains a list with suggestions of a first data type, in this case a list of contact names for the user. The second auto-complete menu (204), which is displayed below the search query box (100) contains a list with suggestions of a second data type, in this case a list of suggested search queries. Note that in some implementations, the suggestions in the auto-complete menus are displayed before the actual search query is completed, that is, the suggestions are aimed at completing an incomplete search query entered by the user prior to conducting the actual search. Typically, the same type of data always occur in the same place, that is, the contact list is always shown above the search query box (100) and the list of suggested search queries is always shown below the search query box (100), using the above example. This facilitates for the user to find the right information, since the user will be familiar with what portion on the interface will contain the type of information he or she is looking for.


Karam, col 4, lines 50-65, As the user continues to type, the two auto-complete menus (202; 204) change. In FIG. 3, the user has typed the letter "e", which causes the first auto-complete menu (202) to display a smaller selection of contacts that match the "he" letter combination in the search query box (100). The second auto-complete menu (204) displays a modified list of suggestions, which has the same length as the first list, but is more relevant for the "he" letter combination. FIG. 4 shows a similar refinement as shown in FIG. 3, but for the new letter combination "hel". It should be noted that while the second auto-complete menu (204) is illustrated in the figures as having 10 entries, it can have any number of entries that is deemed to be appropriate. The number of entries in the second auto-complete menu (204) can of course also vary dynamically instead of staying the same as the user continues to enter letters into the search query box (100).

causing the predicted search query to be presented in the first query field that is positioned in a first horizontal region and the suggested search query to be presented in a second query field that is positioned in a second horizontal region adjacent to the first horizontal region; and
Karam, Fig 14, hello kitty, hells kitchen 

causing a plurality of media content items responsive to the predicted search query to be presented, wherein the first horizontal bar and the second horizontal bar are positioned above the plurality of media content items.

Gruenstein [0054] In the example of FIG. 7(a), field 730 is a list of three entries in which the network server returns as possible matches for the voice command: "barry cage"; "mary paige"; and, "mary peach." If the mobile phone user does not decide to select an entry from field 720 (i.e., "Barry Cage"), then the mobile phone user can select an entry from field 730. In addition, a partial portion of the list in field 630 can be received by and displayed on the mobile phone at a first time instance and the remainder of the list in field 730 can be received by and displayed on the mobile phone at a second time instance (e.g., later in time than the first time instance). In this way, the mobile phone user can view a portion of the query results as the remainder of the query results is being processed by the network server and received by the mobile phone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karam to obtain above limitation based on the teachings of Gruenstein for the purpose of displaying search results on a mobile phone. 
	
Regarding claim 6, the combination of Karam and Gruenstein discloses wherein the predicted search query is combined with the one or more received characters in the first query field.
Karam, col 4, lines 30-50, FIG. 2 shows what happens in response to the user typing the character "h" in the search query box (100). Two auto-complete menus (202; 204) are displayed. The first auto-complete menu (202), which is displayed above the search query box (100) contains a list with suggestions of a first data type, in this case a list of contact names for the 

	Regarding claim 7, the combination of Karam and Gruenstein discloses positioning the predicted search query over the one or more received characters in the first query field.
Karam, col 4, lines 30-50, FIG. 2 shows what happens in response to the user typing the character "h" in the search query box (100). Two auto-complete menus (202; 204) are displayed. The first auto-complete menu (202), which is displayed above the search query box (100) contains a list with suggestions of a first data type, in this case a list of contact names for the user. The second auto-complete menu (204), which is displayed below the search query box (100) contains a list with suggestions of a second data type, in this case a list of suggested search queries. Note that in some implementations, the suggestions in the auto-complete menus are displayed before the actual search query is completed, that is, the suggestions are aimed at completing an incomplete search query entered by the user prior to conducting the actual search. Typically, the same type of data always occur in the same place, that is, the contact list is always 

Regarding claim 8, the combination of Karam and Gruenstein discloses in response to receiving additional characters that have been entered into the first query field, determining a second predicted search query and a second suggested search query based on the one or more characters and the additional characters.
Karam, col 4, lines 50-65, As the user continues to type, the two auto-complete menus (202; 204) change. In FIG. 3, the user has typed the letter "e", which causes the first auto-complete menu (202) to display a smaller selection of contacts that match the "he" letter combination in the search query box (100). The second auto-complete menu (204) displays a modified list of suggestions, which has the same length as the first list, but is more relevant for the "he" letter combination. FIG. 4 shows a similar refinement as shown in FIG. 3, but for the new letter combination "hel". It should be noted that while the second auto-complete menu (204) is illustrated in the figures as having 10 entries, it can have any number of entries that is deemed to be appropriate. The number of entries in the second auto-complete menu (204) can of course also vary dynamically instead of staying the same as the user continues to enter letters into the search query box (100).


 Karam, col 4, lines 50-65, As the user continues to type, the two auto-complete menus (202; 204) change. In FIG. 3, the user has typed the letter "e", which causes the first auto-complete menu (202) to display a smaller selection of contacts that match the "he" letter combination in the search query box (100). The second auto-complete menu (204) displays a modified list of suggestions, which has the same length as the first list, but is more relevant for the "he" letter combination. FIG. 4 shows a similar refinement as shown in FIG. 3, but for the new letter combination "hel". It should be noted that while the second auto-complete menu (204) is illustrated in the figures as having 10 entries, it can have any number of entries that is deemed to be appropriate. The number of entries in the second auto-complete menu (204) can of course also vary dynamically instead of staying the same as the user continues to enter letters into the search query box (100).

Regarding claim 10, the combination of Karam and Gruenstein discloses causing one or more search queries that have been recently submitted by the user to be presented in response to initiating an application that searches for media content.
 Gruenstein [0054] In the example of FIG. 7(a), field 730 is a list of three entries in which the network server returns as possible matches for the voice command: "barry cage"; "mary paige"; and, "mary peach." If the mobile phone user does not decide to select an entry from field 720 (i.e., "Barry Cage"), then the mobile phone user can select an entry from field 730. In addition, a partial portion of the list in field 630 can be received by and displayed on the mobile 
 
Regarding claim 11, the combination of Karam and Gruenstein discloses:
determine (i) a predicted search query based on one or more received characters that have been entered into a first query field 
Karam, col 4, lines 30-50, FIG. 2 shows what happens in response to the user typing the character "h" in the search query box (100). Two auto-complete menus (202; 204) are displayed. The first auto-complete menu (202), which is displayed above the search query box (100) contains a list with suggestions of a first data type, in this case a list of contact names for the user. The second auto-complete menu (204), which is displayed below the search query box (100) contains a list with suggestions of a second data type, in this case a list of suggested search queries. Note that in some implementations, the suggestions in the auto-complete menus are displayed before the actual search query is completed, that is, the suggestions are aimed at completing an incomplete search query entered by the user prior to conducting the actual search. Typically, the same type of data always occur in the same place, that is, the contact list is always shown above the search query box (100) and the list of suggested search queries is always shown below the search query box (100), using the above example. This facilitates for the user to find the right information, since the user will be familiar with what portion on the interface will contain the type of information he or she is looking for.

(ii) a suggested search query based on the one or more received characters, wherein the predicted search query and the suggested search query include the one or more received characters;
Karam, col 4, lines 50-65, As the user continues to type, the two auto-complete menus (202; 204) change. In FIG. 3, the user has typed the letter "e", which causes the first auto-complete menu (202) to display a smaller selection of contacts that match the "he" letter combination in the search query box (100). The second auto-complete menu (204) displays a modified list of suggestions, which has the same length as the first list, but is more relevant for the "he" letter combination. FIG. 4 shows a similar refinement as shown in FIG. 3, but for the new letter combination "hel". It should be noted that while the second auto-complete menu (204) is illustrated in the figures as having 10 entries, it can have any number of entries that is deemed to be appropriate. The number of entries in the second auto-complete menu (204) can of course also vary dynamically instead of staying the same as the user continues to enter letters into the search query box (100).

cause the predicted search query to be presented in the first query field that is positioned in a first horizontal region and the suggested search query to be presented in a second query field that is positioned in a second horizontal region adjacent to the first horizontal region; and
Karam, Fig 14, hello kitty, hells kitchen

cause a plurality of media content items responsive to the predicted search query to be presented, wherein the first horizontal bar and the second horizontal bar are positioned above the plurality of media content items.

 
Regarding claim 16, the combination of Karam and Gruenstein discloses wherein the predicted search query is combined with the one or more received characters in the first query field.
Karam, col 4, lines 30-50, FIG. 2 shows what happens in response to the user typing the character "h" in the search query box (100). Two auto-complete menus (202; 204) are displayed. The first auto-complete menu (202), which is displayed above the search query box (100) contains a list with suggestions of a first data type, in this case a list of contact names for the user. The second auto-complete menu (204), which is displayed below the search query box (100) contains a list with suggestions of a second data type, in this case a list of suggested search queries. Note that in some implementations, the suggestions in the auto-complete menus are displayed before the actual search query is completed, that is, the suggestions are aimed at completing an incomplete search query entered by the user prior to conducting the actual search. 
  
Regarding claim 17, the combination of Karam and Gruenstein discloses wherein the hardware processor is further configured to position the predicted search query over the one or more received characters in the first query field.
Karam, col 4, lines 30-50, FIG. 2 shows what happens in response to the user typing the character "h" in the search query box (100). Two auto-complete menus (202; 204) are displayed. The first auto-complete menu (202), which is displayed above the search query box (100) contains a list with suggestions of a first data type, in this case a list of contact names for the user. The second auto-complete menu (204), which is displayed below the search query box (100) contains a list with suggestions of a second data type, in this case a list of suggested search queries. Note that in some implementations, the suggestions in the auto-complete menus are displayed before the actual search query is completed, that is, the suggestions are aimed at completing an incomplete search query entered by the user prior to conducting the actual search. Typically, the same type of data always occur in the same place, that is, the contact list is always shown above the search query box (100) and the list of suggested search queries is always shown below the search query box (100), using the above example. This facilitates for the user to find the right information, since the user will be familiar with what portion on the interface will contain the type of information he or she is looking for.

Regarding claim 18, the combination of Karam and Gruenstein discloses wherein the hardware processor is further configured to, in response to receiving additional characters that have been entered into the first query field, determine a second predicted search query and a second suggested search query based on the one or more characters and the additional characters.
Karam, col 4, lines 50-65, As the user continues to type, the two auto-complete menus (202; 204) change. In FIG. 3, the user has typed the letter "e", which causes the first auto-complete menu (202) to display a smaller selection of contacts that match the "he" letter combination in the search query box (100). The second auto-complete menu (204) displays a modified list of suggestions, which has the same length as the first list, but is more relevant for the "he" letter combination. FIG. 4 shows a similar refinement as shown in FIG. 3, but for the new letter combination "hel". It should be noted that while the second auto-complete menu (204) is illustrated in the figures as having 10 entries, it can have any number of entries that is deemed to be appropriate. The number of entries in the second auto-complete menu (204) can of course also vary dynamically instead of staying the same as the user  continues to enter letters into the search query box (100).
  
	Regarding claim 19, the combination of Karam and Gruenstein discloses wherein the hardware processor is further configured to position the second predicted search query over the one or more received additional characters.
Karam, col 4, lines 50-65, As the user continues to type, the two auto-complete menus (202; 204) change. In FIG. 3, the user has typed the letter "e", which causes the first auto-complete menu (202) to display a smaller selection of contacts that match the "he" letter 
  
Regarding claim 20, the combination of Karam and Gruenstein discloses wherein the hardware processor is further configured to cause one or more search queries that have been recently submitted by the user to be presented in response to initiating an application that searches for media content.
 Gruenstein [0054] In the example of FIG. 7(a), field 730 is a list of three entries in which the network server returns as possible matches for the voice command: "barry cage"; "mary paige"; and, "mary peach." If the mobile phone user does not decide to select an entry from field 720 (i.e., "Barry Cage"), then the mobile phone user can select an entry from field 730. In addition, a partial portion of the list in field 630 can be received by and displayed on the mobile phone at a first time instance and the remainder of the list in field 730 can be received by and displayed on the mobile phone at a second time instance (e.g., later in time than the first time instance). In this way, the mobile phone user can view a portion of the query results as the remainder of the query results is being processed by the network server and received by the mobile phone.

	Regarding claim 21, the combination of Karam and Gruenstein discloses 
determining (i) a predicted search query based on one or more received characters that have been entered into a first query field
Karam, col 4, lines 30-50, FIG. 2 shows what happens in response to the user typing the character "h" in the search query box (100). Two auto-complete menus (202; 204) are displayed. The first auto-complete menu (202), which is displayed above the search query box (100) contains a list with suggestions of a first data type, in this case a list of contact names for the user. The second auto-complete menu (204), which is displayed below the search query box (100) contains a list with suggestions of a second data type, in this case a list of suggested search queries. Note that in some implementations, the suggestions in the auto-complete menus are displayed before the actual search query is completed, that is, the suggestions are aimed at completing an incomplete search query entered by the user prior to conducting the actual search. Typically, the same type of data always occur in the same place, that is, the contact list is always shown above the search query box (100) and the list of suggested search queries is always shown below the search query box (100), using the above example. This facilitates for the user to find the right information, since the user will be familiar with what portion on the interface will contain the type of information he or she is looking for.

(ii) a suggested search query based on the one or more received characters, wherein the predicted search query and the suggested search query include the one or more received characters;
Karam, col 4, lines 50-65, As the user continues to type, the two auto-complete menus (202; 204) change. In FIG. 3, the user has typed the letter "e", which causes the first auto-

causing the predicted search query to be presented in the first query field that is positioned in a first horizontal region and the suggested search query to be presented in a second query field that is positioned in a second horizontal region adjacent to the first horizontal region; and
	Karam, Fig 14, hello kitty, hells kitchen

causing a plurality of media content items responsive to the predicted search query to be presented, wherein the first horizontal bar and the second horizontal bar are positioned above the plurality of media content items.
Gruenstein [0054] In the example of FIG. 7(a), field 730 is a list of three entries in which the network server returns as possible matches for the voice command: "barry cage"; "mary paige"; and, "mary peach." If the mobile phone user does not decide to select an entry from field 720 (i.e., "Barry Cage"), then the mobile phone user can select an entry from field 730. In addition, a partial portion of the list in field 630 can be received by and displayed on the mobile .

Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Karam and Gruenstein and further in view of Aggarwal (US 2015/0010288).  
Regarding claim 2, the combination of Karam and Gruenstein discloses the elements of the claimed invention as noted but does not disclose causing, without user interaction, a first media content item from the plurality of media content items to be played back in a media interface presented in connection with the second query field.  However, Aggarwal discloses:
Aggarwal [0100] Although it is assumed in FIG. 4 that a search for related media information is requested if playback of media content is requested by the media playback processor 426, a procedure for searching for media information related to media content can be implemented to be performed apart from the playback of media content, as described above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Karam and Gruenstein to obtain above limitation based on the teachings of Aggarwal for the purpose of playing back media content.    
	Regarding claim 3, the combination of Karam, Gruenstein and Aggarwal discloses wherein the suggested search query is selectable while the first media content item is being played back.
media playback processor 426, a procedure for searching for media information related to media content can be implemented to be performed apart from the playback of media content, as described above.

Regarding claim 12, the combination of Karam, Gruenstein and Aggarwal discloses wherein the hardware processor is further configured to cause, without user interaction, a first media content item from the plurality of media content items to be played back in a media interface presented in connection with the second query field.
Aggarwal [0100] Although it is assumed in FIG. 4 that a search for related media information is requested if playback of media content is requested by the media playback processor 426, a procedure for searching for media information related to media content can be implemented to be performed apart from the playback of media content, as described above.
 
Regarding claim 13, the combination of Karam, Gruenstein and Aggarwal discloses wherein the suggested search query is selectable while the first media content item is being played back.
Aggarwal [0100] Although it is assumed in FIG. 4 that a search for related media information is requested if playback of media content is requested by the media playback processor 426, a procedure for searching for media information related to media content can be implemented to be performed apart from the playback of media content, as described above.
  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
3/1/2021